[Cite as State ex rel. Nickoli v. Erie MetroParks, 124 Ohio St. 3d 449, 2010-Ohio-606.]




         THE STATE EX REL. NICKOLI ET AL. v. ERIE METROPARKS ET AL.
                  [Cite as State ex rel. Nickoli v. Erie MetroParks,
                         124 Ohio St. 3d 449, 2010-Ohio-606.]
Mandamus — Appropriation proceedings — Res judicata — Claim of interference
         with property rights was barred by statute of limitations — Claimed
         interference was a one-time event, not a continuing violation.
(No. 2009-0026 — Submitted December 1, 2009 — Decided February 25, 2010.)
                                      IN MANDAMUS.
                                 ____________________
         LUNDBERG STRATTON, J.
         {¶ 1} This is an original action for a writ of mandamus to compel a park
district and its board of commissioners to commence appropriation proceedings
for property allegedly seized and occupied by the district. We deny the writ
because (1) res judicata neither entitles relators to the requested extraordinary
relief nor prevents the park district and its board of commissioners from raising
defenses that they did not raise in a previous mandamus action involving different
relators and (2) the statute of limitations in R.C. 2305.09(E) bars relators’ takings
claim.
                                          I. Facts
         {¶ 2} The historical background of the property involved and the
previous litigation regarding the property are essential to understanding the
posture of this case.
                                         A. History
                    1. The Canal Company and the Railroad Lease
         {¶ 3} In 1827, the General Assembly chartered the Milan Canal
Company to construct and operate a canal from Milan, Ohio, to the Huron River.
                              SUPREME COURT OF OHIO




The act incorporating the canal company gave it authority “to enter upon, and take
possession of any lands, waters and streams necessary to make said canal” and
provided that “a complete title to the premises, to the extent and for the purposes
set forth in or contemplated by this act, shall be thereby vested and forever remain
in said company, and their successors.” Section 8, Act of January 24, 1827, 25th
General Assembly, Ohio Laws 96-97.
       {¶ 4} Noncontiguous tracts of land from Ebeneser Merry and Kneeland
Townsend were acquired by the canal company as part of the canal corridor. In
1881, the canal company entered into a 99-year lease with the Wheeling & Lake
Erie Railway Company for a 150-foot-wide right-of-way to construct and operate
a railroad. The lease was renewed in 1980 for another 99 years.
       {¶ 5} The canal company was dissolved in 1904, and its property
interests devolved to a testamentary trust and its trustee, Key Trust Company of
Ohio. The dissolution order specified that the canal company owned land “within
the bounds of a strip of land one hundred and fifty feet in width, commencing at
the southerly end of the canal basin of said Milan Canal Company * * * and
running thence in a northerly direction to the mouth of the Huron River, * * * the
east and west lines of said strip of land being one hundred and fifty feet apart and
running north parallel with each other and with the central line of said railroad, as
surveyed, located and being constructed.”
       {¶ 6} Rail traffic on the leased property ceased in the 1980s, and portions
of the rail line were paved.         In 1995, the railroad company’s successor
quitclaimed its interests to respondent Board of Commissioners of Erie
MetroParks, a park district created pursuant to R.C. 1545.01 et seq. The board
acquired the property to build a recreational trail.
               2. Relators’ Acquisition of Canal Company Property
       {¶ 7} In February 2000, Key Trust conveyed a portion of the canal
company property to relators Richard and Carol Rinella. Key Trust conveyed the




                                           2
                              January Term, 2010




remaining property owned by the canal company to Edwin and Lisa Coles and
Buffalo Prairie, Ltd., a limited-liability company of which Edwin Coles serves as
president. Sections of the canal company property were then conveyed to others,
including relators Gerald O.E. Nickoli and Robin L.B. Nickoli; trustee Patricia A.
Sipp (f.k.a. Charville), as to an undivided half interest, and successor trustees
Patricia A. Sipp, Mark Charville, and David A. Charville, as to an undivided half
interest (“Charville trusts”); Douglas Hildebrand; Dale A. Hohler and Ellen H.
Hohler; Theresa R. Johnston; cotrustees John F. Landoll and Virginia A. Landoll;
Michael P. Meyer and Cheryl Lyons; Donna J. Rasnick; Maria Sperling; Gary R.
Steiner and Virginia M. Steiner; and Rita M. Beverick.
                           3. Huron River Greenway
        {¶ 8} By the end of 1998, respondent Erie MetroParks had started
construction of a recreational trail known as the Huron River Greenway through
the corridor, which is a 66-foot-wide path. The trail was opened to the public in
2003.   The former canal corridor runs through each relator’s property; the
recreational trail is thus located within relators’ properties. None of relators’
property, aside from a .9-acre piece of the Charville trusts’ property within the
Townsend tract, is within the Merry or Townsend tracts.
                        B. Litigation Involving Property
        {¶ 9} In 1999, the Erie MetroParks Board of Commissioners initiated a
declaratory-judgment action in the Erie County Court of Common Pleas against
Key Trust.    In 2000, the board filed an amended complaint for declaratory
judgment that added those property owners, including most of the relators in this
case, who may have received Key Trust’s interests in the former canal-company
property. The common pleas court entered a judgment finding that the property
leased by the railroad consisted solely of the Merry and Townsend properties but
that the lease was void because it had been breached by a predecessor in interest
to the board of park commissioners.



                                        3
                             SUPREME COURT OF OHIO




       {¶ 10} On appeal, the court of appeals affirmed the judgment of the
common pleas court insofar as it found that the railroad lease was limited to the
land obtained by the canal company from Merry and Townsend. Erie Metroparks
Bd. of Commrs. v. Key Trust Co. of Ohio, N.A. (2001), 145 Ohio App. 3d 782,
787-788, 764 N.E.2d 509. The court of appeals held that the trial court had,
however, erred by concluding that the board’s predecessor in interest had
breached the railroad lease. Id. at 790. The court of appeals reversed that portion
of the trial court’s judgment invalidating the lease and remanded the cause for
further proceedings. Id. at 791.
       {¶ 11} On remand, the common pleas court held that the lessee had not
abandoned the leased property, that the lease is in full force and effect, that the
board of park commissioners is the current lessee and the holder of the lessee’s
rights under the lease, that the board is entitled to the sole occupancy and use of
the leased property, that the rights of the defendants – including most of the
relators here – are subject to the board’s rights under the lease, and that the lease
permitted the board to improve and use the leased property as a parkway or
recreational trail. The trial court further concluded that the extent of the leased
property was limited to the Merry and Townsend tracts conveyed to the canal
company.
       {¶ 12} In an appeal from the common pleas court’s judgment on remand,
the defendants, including most of the relators here, asserted that the portion of the
judgment describing the leased property differed from a prior description, which
had restricted the leased property to the Merry and Townsend parcels. The court
of appeals rejected this contention by holding that the judgment on remand did
not contradict the finding in the previous judgment entries “that the leased
property encompassed only land obtained from Townsend and Merry.” Erie
Metroparks Bd. of Commrs. v. Key Trust Co. of Ohio, Erie App. Nos. E-02-009




                                         4
                                January Term, 2010




and E-02-011, 2002-Ohio-4827, ¶ 22. The court of appeals affirmed the trial
court’s judgment.
                                1. Federal Litigation
       {¶ 13} In 2003, the Coleses, Buffalo Prairie, and certain other landowners
filed a civil-rights action in federal district court under Sections 1983, 1985(2),
and 1985(3), Title 42, U.S.Code, against the board and its director-secretary for
violations of their rights under the Fifth and Fourteenth Amendments to the
United States Constitution. Coles v. Granville (Jan. 24, 2005), N.D. Ohio No.
3:03 CV 7595, 2005 WL 139137.                 They alleged that in developing the
recreational trail, the board asserted entitlement to property beyond that found to
be covered by the railroad lease in the Key Trust cases. The federal district court
dismissed the case and determined that, as a federal court, it was barred from
reviewing the state court’s findings. Id. at *4. On appeal, the United States Court
of Appeals for the Sixth Circuit affirmed, holding that the plaintiffs’ cause of
action for unconstitutional takings was not ripe for federal review when they had
not brought a state action in mandamus to compel appropriation proceedings.
Coles v. Granville (C.A.6, 2006), 448 F.3d 853, 865.
                              2. First Mandamus Case
       {¶ 14} Shortly after the Sixth Circuit’s decision in Coles, the Coleses,
Buffalo Prairie, and certain other property owners who are successors to the
canal-company property – but not including the relators in the present mandamus
case – filed an action in this court for a writ of mandamus to compel the board of
park commissioners and its director-secretary to either (1) commence an
appropriation proceeding to compensate them for the board’s taking of their
property or (2) relinquish the seized property and direct the park district not to file
an eminent-domain action to appropriate their property.
       {¶ 15} In November 2007, we granted a writ of mandamus to compel the
board to commence an appropriation proceeding to compensate the property



                                          5
                             SUPREME COURT OF OHIO




owners for an involuntary taking of their property.          State ex rel. Coles v.
Granville, 116 Ohio St. 3d 231, 2007-Ohio-6057, 877 N.E.2d 968, ¶ 59. We
found that the property owners had “established that by employing their private
property for public use as a recreational trail, the board of park commissioners has
taken their property.”
                            3. Second Mandamus Case
       {¶ 16} In January 2009, relators filed this action for a writ of mandamus
to compel respondents, Erie MetroParks and its board of commissioners, to
“initiate, within sixty (60) days of the issuance of the Writ, appropriation
proceedings” pursuant to R.C. Chapter 163. After the park district and its board
filed an answer and motion for judgment on the pleadings, we granted an
alternative writ.   Respondents filed an amended answer raising a statute-of-
limitations defense.
       {¶ 17} The parties have now filed evidence and briefs.          We granted
relators the Hohlers’ application to dismiss their claims.
       {¶ 18} The parties have also filed motions for leave to supplement their
evidence. For the parties’ initial motions, because they are unopposed and neither
side claims prejudice from their consideration by the court, we grant the motions.
We also grant relators’ July 30 motion for leave to supplement their evidence
because we find that the proffered evidence is pertinent to their mandamus claim
and relators could not have been submitted it at the time that their evidence was
due.
       {¶ 19} This case is now before us for our consideration of the merits.
                                II. Legal Analysis
                                  A. Res Judicata
       {¶ 20} We must first determine whether – as relators claim – Coles and
the Key Trust litigation bar the park district and its board from raising these
defenses and entitles relators to the requested extraordinary relief in mandamus.




                                          6
                                   January Term, 2010




       {¶ 21} In Ohio, “[t]he doctrine of res judicata encompasses the two
related concepts of claim preclusion, also known as res judicata or estoppel by
judgment, and issue preclusion, also known as collateral estoppel.” O’Nesti v.
DeBartolo Realty Corp., 113 Ohio St. 3d 59, 2007-Ohio-1102, 862 N.E.2d 803, ¶
6. “Claim preclusion prevents subsequent actions, by the same parties or their
privies, based upon any claim arising out of a transaction that was the subject
matter of a previous action,” whereas issue preclusion, or collateral estoppel,
“precludes the relitigation, in a second action, of an issue that had been actually
and necessarily litigated and determined in a prior action that was based on a
different cause of action.” Ft. Frye Teachers Assn., OEA/NEA v. State Emp.
Relations Bd. (1998), 81 Ohio St. 3d 392, 395, 692 N.E.2d 140; see Holzemer v.
Urbanski (1999), 86 Ohio St. 3d 129, 133, 712 N.E.2d 713.
       {¶ 22} For res judicata to apply, “one of the requirements is that the
parties to the subsequent action must be identical to or in privity with those in the
former action.” Kirkhart v. Keiper, 101 Ohio St. 3d 377, 2004-Ohio-1496, 805
N.E.2d 1089, ¶ 8. None of the relators in the Coles case is a party here, so the
relators in the case now before us may rely on res judicata only if they are in
privity with the Coles relators.
       {¶ 23} Relators are not in privity with the relators in Coles. They did not
participate in Coles or have any control over that case. Cf. State ex rel. Schachter
v. Ohio Pub. Emps. Retirement Bd., 121 Ohio St. 3d 526, 2009-Ohio-1704, 905
N.E.2d 1210, ¶ 36. Nor were Erie MetroParks and its board bound to apply the
result in Coles to relators, who own different property from the property at issue
in Coles. Id. at ¶ 37.
       {¶ 24} Privity was not created simply because relators received their
properties from the same transferors as the relators in Coles and owned property
adjoining the property of the relators in Coles. See, e.g., O’Nesti, 113 Ohio St. 3d
59, 2007-Ohio-1102, 862 N.E.2d 803, ¶ 12, in which we held that the



                                           7
                               SUPREME COURT OF OHIO




“relationship between co-employees subject to the same employment-related
contract, without more, does not establish privity.”
       {¶ 25} This result comports with our admonition that “the use of offensive
claim preclusion is generally disfavored.” O’Nesti, 113 Ohio St. 3d 59, 2007-
Ohio-1102, 862 N.E.2d 803, ¶ 17.          “Offensive claim preclusion involves a
situation in which a plaintiff seeks to bar a defendant from raising any new
defenses, while defensive claim preclusion includes any scenario in which a
defendant seeks to completely bar relitigation of a claim already determined in a
prior lawsuit.” Id. at ¶ 14.
       {¶ 26} Therefore, because relators are not in privity with the relators in
Coles, our judgment in the prior mandamus case does not bar Erie MetroParks
and its board of commissioners from raising new defenses or entitle relators to the
writ based on res judicata.
       {¶ 27} Nor does the Key Trust litigation prevent the park district and its
board from raising new defenses, e.g., the statute of limitations and lack of
standing, that were not actually decided in the context of those declaratory-
judgment proceedings. “Unlike other judgments, * * * ‘a declaratory judgment
determines only what it actually decides and does not preclude other claims that
might have been advanced.’ ” State ex rel. Mora v. Wilkinson, 105 Ohio St. 3d
272, 2005-Ohio-1509, 824 N.E.2d 1000, ¶ 14, quoting State ex rel. Shemo v.
Mayfield Hts. (2002), 95 Ohio St. 3d 59, 69, 765 N.E.2d 345.
                               B. Statute of Limitations
       {¶ 28} Erie MetroParks and its board of commissioners contend that the
statute of limitations bars this mandamus action. In their amended answer,
respondents raised the statute of limitations as an affirmative defense to relators’
mandamus claim.




                                          8
                                      January Term, 2010




         {¶ 29} Under R.C. 2305.09(E),1 an action for relief on the grounds of a
physical or regulatory taking of real property must generally be brought within
four years after the cause accrued. Although this provision was enacted after
most of the property was acquired by relators, “[a] period of limitations already
running may also be shortened by the legislature” as long as “a period sufficiently
long to allow a reasonable time to begin suit” is allowed. See generally 1A
Sackman, Nichols on Eminent Domain (3d Ed.2006) 4-74, Section 4.102[3]
(recognizing this rule in takings cases); see also Cook v. Matvejs (1978), 56 Ohio
St.2d 234, 237, 10 O.O.3d 384, 383 N.E.2d 601, and Gregory v. Flowers (1972),
32 Ohio St. 2d 48, 54, 61 O.O.2d 295, 290 N.E.2d 181, applying this rule in tort
and workers’ compensation cases.               Respondents claim that relators failed to
institute this mandamus action within the applicable four-year period when the
taking had occurred at the latest by 2003, the year that the recreational trail was
first opened to the public.
         {¶ 30} As previously noted, R.C. 2305.09(E) requires that an action “[f]or
relief on the grounds of a physical or regulatory taking of real property” shall be
brought “within four years after the cause of action thereof accrued.” No matter
which date is chosen as the date when this cause of action accrued, the four-year
statute of limitations had run and was a bar to a lawsuit sounding in eminent
domain. In 1995, Erie MetroParks entered into a written agreement to purchase
the former railroad-corridor property. In November of that year, Erie MetroParks,
under its rules and regulations, declared the property to be a “closed area” open
only to park employees and certain other authorized persons and threatened all
others with a fine of up to $500 for a violation of its rule. By the end of 1998,

1. Insofar as relators assert that R.C. 2305.09(E) is unconstitutional, their claim lacks merit.
Notably, the primary case cited by relators for this proposition – Maricopa Cty. Mun. Water
Conservation Dist. No. 1 v. Warford (1949), 69 Ariz. 1, 206 P.2d 1168, has not been interpreted to
preclude a state legislature from establishing a statute of limitations for takings claims. See Flood
Control Dist. of Maricopa Cty. v. Gaines (2002), 202 Ariz. 248, 43 P.3d 196, ¶ 9-18.




                                                 9
                             SUPREME COURT OF OHIO




according to its executive director, Erie MetroParks “occupied, possessed, used
and exercised exclusive dominion and control over the Real Estate.” And in
2003, the Huron River Greenway was opened to the public. Relators did not file
their takings claim until January 2009, more than four years after any one of these
dates.
         {¶ 31} Relators claim that based on the “continuous-violation doctrine,”
R.C. 2305.09(E) does not bar relators’ mandamus action.          In examining the
doctrine of continuous violation to determine whether a statute of limitations
barred a claim under the Clean Air Act, Section 7401 et seq., Title 42, U.S.Code,
the United States Court of Appeals for the Sixth Circuit first observed that
“‘[c]ourts have been extremely reluctant to apply this doctrine outside the context
of Title VII.’ ” Natl. Parks Conservation Assn., Inc. v. Tennessee Valley Auth.
(C.A.6, 2007), 480 F.3d 410, 416, quoting LRL Properties v. Portage Metro
Hous. Auth. (C.A.6, 1995), 55 F.3d 1097, 1105, fn. 3.
         {¶ 32} And in refusing to apply the doctrine in the context of a takings
claim, the Sixth Circuit has noted that it distinguished continuing violations from
the continuing effects of prior violations:     “ ‘[T]he present effects of past
[violations] * * * do not trigger a continuing violations exception.’ ” Ohio
Midland, Inc. v. Ohio Dept. of Transp. (C.A.6, 2008), 286 Fed.Appx. 905, 912,
quoting Tenenbaum v. Caldera (C.A.6, 2002), 45 Fed.Appx. 416, 419. The court
explained further that “ ‘[a] continuing violation is occasioned by continual
unlawful acts, not continual ill effects from an original violation.’ ” Broom v.
Strickland (C.A.6, 2009), 579 F.3d 553, 555, quoting Ward v. Caulk (C.A.9,
1981), 650 F.2d 1144, 1147.
         {¶ 33} Even if we accept the idea that a continuous violation may toll the
statute in certain takings cases, the evidence here establishes that the claimed
interference with relators’ property rights emanates from one event – Erie
MetroParks’ construction of the recreational trail – which was completed at the




                                         10
                                January Term, 2010




latest by 2003, when the trail was officially opened to the public. Every event
that has occurred after the trail was opened was merely a continuation of the
effects of that solitary event rather than the occurrence of new discrete acts. That
is, relators’ property interests were not further materially damaged after 2003.
       {¶ 34} A “cause of action against the government has ‘first accrued’ only
when all the events which fix the government’s alleged liability have occurred
and the plaintiff was or should have been aware of their existence.” (Emphasis
omitted.) Hopland Band of Pomo Indians v. United States (Fed.Cir.1988), 855
F.2d 1573, 1577; see also United States v. Dickinson (1947), 331 U.S. 745, 749,
67 S. Ct. 1382, 91 L. Ed. 1789 (“when the Government chooses not to condemn
land but to bring about a taking by a continuing process of physical events, the
owner is not required to resort either to piecemeal or to premature litigation to
ascertain the just compensation for what is really ‘taken’ ”). Here, the events that
constituted the alleged taking of relators’ properties were completed at the latest
by 2003, when the recreational trail was opened to the public. Relators either
were or should have been aware of this. The taking occurred in 2003, and any
further actions by Erie MetroParks in asserting control over the recreational trail
afterwards merely continued the effects of that taking.
       {¶ 35} The relators’ request, in effect, seeks a ruling that the recreational
trail constitutes a continued taking until the respondents’ decision to open the trail
to the public is reversed. If we were to adopt this position, we would eviscerate
the statute of limitations, which would be an untenable result.
       {¶ 36} As the Sixth Circuit noted in rejecting a comparable takings claim,
“If this court were to accept the plaintiffs’ theory that a taking is continuous until
it is reversed, then all takings would constitute ‘continuing violations,’ tolling the
statute of limitations. There would effectively be no statute of limitations, and the
plaintiffs’ theory could easily be extended to many other violations outside the
takings context. This is not the law.” Ohio Midland, 286 Fed.Appx. at 913; see



                                         11
                                 SUPREME COURT OF OHIO




also Painesville Mini Storage, Inc. v. Painesville, Lake App. No. 2008-L-092,
2009-Ohio-3656, ¶ 32 (rejecting application of continuing-violations doctrine to
takings claim because “the extent of the damages stemming from the alleged
taking, i.e., the decrease in the value of its real property interests, was complete as
soon as the roadway on the tract was no longer accessible”).
        {¶ 37} Therefore, the continuing-violations doctrine does not toll the
application of the statute of limitations here, and R.C. 2305.09(E) bars relators’
mandamus claim because it was not brought within four years after the
recreational trail was opened to the public in 2003.
                                    III. Conclusion
        {¶ 38} Res judicata does not entitle relators to the requested relief or
prevent the park district and its board of commissioners from raising defenses that
they did not raise in the previous mandamus action involving different relators.
Moreover, the statute of limitations in R.C. 2305.09(E), which is one of the
defenses raised in this case, bars relators’ takings claim. Therefore, we deny the
writ.
        {¶ 39} We need not address the parties’ other claims, e.g., lack of
standing, ownership of the property, judicial estoppel, and abandonment by the
railway of its right-of-way, which are rendered moot as a result of our holding.
                                                                         Writ denied.
        MOYER, C.J., and O’CONNOR, SADLER, LANZINGER, and CUPP, JJ., concur.
        PFEIFER, J., dissents.
        LISA L. SADLER, J., of the Tenth Appellate District, sitting for
O’DONNELL, J.
                                  __________________
        PFEIFER, J., dissenting.
        {¶ 40} I dissent from this court's decision to deny the requested writ of
mandamus.




                                          12
                                January Term, 2010




       {¶ 41} Today, the majority opinion denies the writ of mandamus based on
the expiration of the applicable statute of limitations. I dissent because there has
been a continuous violation, which tolls the running of the statute of limitations.
       {¶ 42} The United States Court of Appeals for the Sixth Circuit has
recognized a continuous-violation doctrine that tolls the running of the statute of
limitations. See Hensley v. Columbus (C.A.6, 2009), 557 F.3d 693, 697. The
majority opinion correctly notes that "courts have been extremely reluctant to
apply this doctrine outside the context of Title VII," LRL Properties v. Portage
Metro Hous. Auth. (C.A.6, 1995), 55 F.3d 1097, 1105, fn. 3, but without
acknowledging that “[n]o opinion has articulated a principled reason why the
continuing-violation doctrine should be limited to claims for deprivations of civil
rights and employment discrimination.” Natl. Parks Conservation Assn., Inc. v.
Tennessee Valley Auth. (C.A.6, 2007), 480 F.3d 410, 416-417. I would apply the
continuing-violation doctrine in this case. See Kuhnle Bros., Inc. v. Geauga Cty.
(C.A.6, 1997), 103 F.3d 516 (discussing continuing-violation doctrine in case
involving takings claim and due-process claims for deprivations of liberty and
property).
       {¶ 43} A “ ‘continuous violation’ exists if: (1) the defendants engage in
continuing wrongful conduct; (2) injury to the plaintiffs accrues continuously; and
(3) had the defendants at any time ceased their wrongful conduct, further injury
would have been avoided.” Hensley, 557 F.3d at 697.
       {¶ 44} The evidence establishes that wrongful conduct has continued
beyond the 2003 date when the recreational trail was opened to the public. For
example, in 2005, Erie MetroParks installed permanent wooden benches on
relators the Charville trusts’ and the Steiners’ properties and constructed a car
turnaround on the Charville trusts’ property; since November 2007, the park
district has mowed, driven vehicles over, removed debris from, and otherwise
exercised dominion and control over the portions of the trail on relators’



                                         13
                             SUPREME COURT OF OHIO




properties; the park district installed a bulletin board and a sign on relator Meyer’s
property and signs on relators the Steiners’ property; the park district has also
applied herbicide on the trail to control weeds, which has harmed relator
Hildebrand’s organic produce farm; in 2008, the park district went through
relators the Nickolis’ property and removed trees that had fallen across part of the
trail;   also in 2008, the park district destroyed barricades erected by relator
Johnston on her property; and in April 2009, the park district reopened the
recreational trail on the Charville trusts’ and Hildebrand’s properties. It is beyond
dispute that Erie MetroParks and its board of commissioners continue to exercise
dominion and control over the portions of the trail on relators’ private properties
and continue to preclude relators from exercising control over those portions.
         {¶ 45} Second, as the previous examples establish, injury to relators
continued to accrue after the recreational trail was opened to the public.
         {¶ 46} Third, if the park district and its board of commissioners ceased
exercising control and stopped public use of the portion of the recreational trail on
relators’ property, further injury to relators could be avoided.
         {¶ 47} The majority erroneously relies on Ohio Midland, Inc. v. Ohio
Dept. of Transp. (C.A.6, 2008), 286 Fed.Appx. 905, and Broom v. Strickland
(C.A.6, 2009), 579 F.3d 553, to hold that the continuing-violation doctrine is
inapplicable here. In Midland, 286 Fed.Appx. at 912-913, the court emphasized
that its refusal to compel the Ohio Department of Transportation to rebuild a
bridge ramp was based on the fact that one alleged constitutional violation had
occurred rather than “a series of repeated constitutional violations.” In Broom,
579 F.3d at 555-556, the inmate challenged the state’s adoption of the lethal-
injection protocol in death-penalty cases rather than continual unlawful acts. In
contrast to these cases, relators have established that the park district and its board
of commissioners have engaged in a series of discrete acts that have damaged
relators’ property in new and different ways than the opening of the trail to the




                                          14
                                January Term, 2010




public in 2003. Contrary to the various acts of wrongful conduct described above,
the majority opinion concludes that "the claimed interference with relators'
property rights emanate from one event — Erie MetroParks' construction of the
recreational trail." (Emphasis sic.) That conclusion is not supported by the
record.
          {¶ 48} We have held that when a trespass is continuing rather than
permanent, the expiration of the statute of limitations is tolled. Sexton v. Mason,
117 Ohio St. 3d 275, 2008-Ohio-858, 883 N.E.2d 1013, ¶ 45, 54. A defendant’s
ongoing conduct or retention of control is dispositive. Id. at ¶ 45. Here, the park
district continues to exercise ongoing control over relators’ property by
maintaining the recreational trail, which indicates that the statute of limitations
should be tolled.
          {¶ 49} Applying a continuing-violations rule to toll the running of the
statute of limitations would not render R.C. 2305.09(E) meaningless, as Erie
MetroParks argues, because the statute would still apply in certain situations. For
example, when a taking is temporary or has been completed, the limitations
period of R.C. 2305.09(E) would not be tolled even under the continuing-
violations doctrine. See, e.g., Hensley, 557 F.3d at 697-698.
          {¶ 50} I conclude that R.C. 2305.09(E) does not bar relators’ mandamus
action. This court has long acknowledged that property rights “are among the
most revered in our law and traditions” and “must be trod upon lightly, no matter
how great the weight of other forces.” See Norwood v. Horney, 110 Ohio St. 3d
353, 2006-Ohio-3799, 853 N.E.2d 1115, ¶ 34 and 38, and cases cited therein. By
ignoring this precedent here, the majority unfairly eviscerates these rights.
          {¶ 51} Because relators have established that the board of park
commissioners has taken their private property for public use as a recreational
trial, they are entitled to a writ of mandamus to compel Erie MetroParks and its




                                         15
                            SUPREME COURT OF OHIO




board to commence appropriations proceedings to compensate them for the
taking. Because the majority does not so hold, I dissent.
                             ___________________
       Vorys, Sater, Seymour and Pease, L.L.P., Bruce L. Ingram, Joseph R.
Miller, and Thomas H. Fusonie, for relators.
       Porter, Wright, Morris, & Arthur, L.L.P., and Thomas A. Young; and
Tomino & Latchney, L.L.C., and John D. Latchney, for respondents.
                           ______________________




                                        16